DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Request for Continued Examination filed on 14 February 2022.
Claim(s) 8-27 is/are pending and present for examination.  Claim(s) 1, 8, and 16 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2022 has been entered.
 
Response to Amendment
Claims 1-7 have been cancelled.
Claims 8, 16, and 21 have been amended.
No claims have been newly added.

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 16, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The instant claims recite that an optimization designation is assigned to “each of a plurality of respective uncompressed and non-deduplicated regions of a file based at least in part on an amount of system resources utilized to access each respective region.”  It is noted that the Specification fails to disclose or support the recited feature of “a plurality of respective uncompressed and non-deduplicated regions of a file.”  While paragraph [0027] of the Specification discloses a plurality of optimization designations directed to whether or not a region of a file is to be compressed and de-duplicated, the Specification fails to disclose that the regions of said file are in itself uncompressed and non-deduplicated.  That is, there is no disclosure within the Specification which indicates that the regions of the file may be determined to be 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 8-13, 16-17, and 21-26 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rao et al, USPGPUB No. 2011/0125722, filed on 23 November 2009, and published on 26 May 2011.
As per independent claim 8, Rao teaches:
A system comprising:
a memory {See Rao, [0019], wherein this reads over “For example, a processor may be connected to memory, but it will be appreciated that a variety of bridges and controllers may reside between the processor and memory”}; and 
one or more processors coupled to the memory {See Rao, [0019], wherein this reads over “For example, a processor may be connected to memory, but it will be appreciated that a variety of bridges and controllers may reside between the processor and memory”}, the one or more processors configured to: 
assign an optimization designation to each of a plurality of respective uncompressed and non-deduplicated regions of a file {See Rao, [0031], wherein this reads over “FIG. 1 illustrates examples of files and data segments. According to various embodiments, file X 101 includes data A, data B, and data C. File Y 103 includes data D, data B, and data C. File Z 105 includes data D, data B, and data E. According to various embodiments, each data segment is 8K in size. The three files include five different segments A, B, C, D, and E. Files X 101, Y 103, and Z 105 can be deduplicated to remove redundancy in storing the different segments. For example, data B need only be stored once instead of three times. Data C and data D need only be stored once instead of twice. To further improve storage efficiency, each data segment is also compressed with segment specific compression contexts. A variety of compression algorithms may be applied to each segment.”} based at least in part on an amount of system resources utilized to access each region {See Rao, [0030], wherein this reads over “In other examples, a deduplication system identifies segments that are more frequently accessed and may elect to perform single segment compression on those segments or no compression at all. Segments that are less frequently accessed may be compressed as part of a large set of segments. Frequency of access may be determined by past activity, file type, reference count, etc.”},
wherein an amount of system resources utilized to access a first region is different from an amount of system resources utilized to access a second region and the first region is assigned a first optimization designation different from a second optimization designation assigned to the second region {See Rao, [0029], wherein this reads over “It is also recognized that since read back performance is negatively impacted by compressing multiple segments as though the multiple segments are a single segment. Instead of decompressing a single segment to perform a read of a deduplicated data segment, a block of segments would have to be decompressed” and ““Data segment sizes are selected for deduplication based on considerations such as file type, desired deduplication dictionary size, desired reduction ratios, etc.”; and [0030], wherein this reads over “Segments that are less frequently accessed may be compressed as part of a large set of segments. Frequency of access may be determined by past activity, file type, reference count, etc.”}, each optimization designation indicating least one of the following: 
{See Rao, [0023], wherein this reads over “Compression algorithms are well developed and widely available. Some compression algorithms target specific types of data or specific types of files. Compressions algorithms operate in a variety of manners, but many compression algorithms analyze data to determine source sequences in data that can be mapped to shorter code words”; and [0043], wherein this reads over “For example, image type objects have segment boundaries equal to the boundaries of the image object. Text type objects may have predetermined segment sizes for that particular type of text. In some embodiments, different file types are preevaluated to determined optimal segment sizes for file types that do benefit from finer grain segmentation.”}, and
(b) a specified data de-duplication technique, which is selected from a plurality of data de-duplication techniques {See Rao, [0026], wherein this reads over “Deduplication may involve identifying variable or fixed sized segments. According to various embodiments, each segment of data is processed using a hash algorithm such as MD5 or SHA-1”; and [0048], wherein this reads over “According to various embodiments, multiple deduplicated data segments are identified for compression at 801. The deduplicated segments may be associated with a datastore suitcase maintained at a storage array. At 803, file types associated with the multiple deduplicated segments are identified. At 805, the number of segments for aggregation into a single block for compression using a common context is determined. In some examples, the number of segments aggregated is the highest number of segments associated with the same file type that does not exceed a maximum size. In other examples, the number of segments aggregated is based on the frequency of access for the segments. It may be determined that particular segments are relatively infrequently accessed.”}; and 
{See Rao, [0048], wherein this reads over “A larger number of these infrequently accessed segments may be aggregated for compression at 807. A smaller number of frequently accessed segments or even single frequently accessed segments may be compressed using a single context at 809. In some examples, very frequently access segments are not compressed at all”}. 
As per dependent claim 9, Rao teaches:
The system of claim 8, wherein the one or more processors are configured to assign an optimization designation to a respective region based at least in part on the amount of system resources utilized to access the respective region being less than a consumption threshold that is associated with the respective region {See Rao, [0029], wherein this reads over “a maximum allowable data size is set so that combined compression for multiple data segments across potentially multiple files is not excessively large”}. 
As per dependent claim 10, Rao teaches:
The system of claim 8, wherein the one or more processors are configured to assign groups of optimization designations to respective subsets of the regions based at least in part on respective ranges of amounts of system resources that are utilized to access the regions in the respective subsets, each group of optimization designations indicating a common extent to which the regions in the respective subset are to be optimized {See Rao, [0048], wherein this reads over “According to various embodiments, multiple deduplicated data segments are identified for compression at 801. The deduplicated segments may be associated with a datastore suitcase maintained at a storage array. At 803, file types associated with the multiple deduplicated segments are identified. At 805, the number of segments for aggregation into a single block for compression using a common context is determined. In some examples, the number of segments aggregated is the highest number of segments associated with the same file type that does not exceed a maximum size. In other examples, the number of segments aggregated is based on the frequency of access for the segments. It may be determined that particular segments are relatively infrequently accessed.”}. 
As per dependent claim 11, Rao teaches:
{See Rao, [0030], wherein this reads over “a deduplication system identifies segments that are more frequently accessed and may elect to perform single segment compression on those segments or no compression at all”}. 
As per dependent claim 12, Rao teaches:
The system of claim 8, wherein the one or more processors are configured to assign an optimization designation to a respective region further based at least in part on a number of times the respective region is modified  {See Rao, [0026], wherein this reads over “That is, if only a few bytes of a document or presentation are changed, only changed portions are saved. In some instances, a deduplication system searches for matching sequences using a fixed or sliding window and uses references to identify matching sequences instead of storing the matching sequences again”}. 
As per dependent claim 13, Rao teaches:
The system of claim 8, wherein the regions are defined based on access patterns that are associated with the regions  {See Rao, [0030], wherein this reads over “a deduplication system identifies segments that are more frequently accessed and may elect to perform single segment compression on those segments or no compression at all”}. 
As per independent claim 16, Rao teaches:
A system comprising:
memory {See Rao, [0019], wherein this reads over “For example, a processor may be connected to memory, but it will be appreciated that a variety of bridges and controllers may reside between the processor and memory”}; and
one or more processors coupled to the memory {See Rao, [0019], wherein this reads over “For example, a processor may be connected to memory, but it will be appreciated that a variety of bridges and controllers may reside between the processor and memory”}, the one or more processors configured to: 
assign an optimization designation to each of a plurality of respective uncompressed and non-deduplicated regions of a file based at least in part on an application used to access the respective {See Rao, [0030], wherein this reads over “In other examples, a deduplication system identifies segments that are more frequently accessed and may elect to perform single segment compression on those segments or no compression at all. Segments that are less frequently accessed may be compressed as part of a large set of segments.”;  [0031], wherein this reads over “The three files include five different segments A, B, C, D, and E. Files X 101, Y 103, and Z 105 can be deduplicated to remove redundancy in storing the different segments.”; and [0039], wherein this reads over “According to various embodiments, container files such as ZIP files, archives, productivity suite documents such as .docx, .xlsx, etc., include multiple objects of different types. Non-container files such as images and simple text files typically do not contain disparate objects”}, each optimization designation indicating {See Rao, [0029], wherein this reads over “Data segment sizes are selected for deduplication based on considerations such as file type, desired deduplication dictionary size, desired reduction ratios, etc.”; and [0030], wherein this reads over “a deduplication system identifies segments that are more frequently accessed and may elect to perform single segment compression on those segments or no compression at all. Segments that are less frequently accessed may be compressed as part of a large set of segments. Frequency of access may be determined by past activity, file type, reference count, etc”} at least one of the following:
(a) a specified compression technique, which is selected from a plurality of compression techniques {See Rao, [0023], wherein this reads over “Compression algorithms are well developed and widely available. Some compression algorithms target specific types of data or specific types of files. Compressions algorithms operate in a variety of manners, but many compression algorithms analyze data to determine source sequences in data that can be mapped to shorter code words”; and [0043], wherein this reads over “For example, image type objects have segment boundaries equal to the boundaries of the image object. Text type objects may have predetermined segment sizes for that particular type of text. In some embodiments, different file types are preevaluated to determined optimal segment sizes for file types that do benefit from finer grain segmentation.”},
{See Rao, [0026], wherein this reads over “Deduplication may involve identifying variable or fixed sized segments. According to various embodiments, each segment of data is processed using a hash algorithm such as MD5 or SHA-1”; [0048], wherein this reads over “According to various embodiments, multiple deduplicated data segments are identified for compression at 801. The deduplicated segments may be associated with a datastore suitcase maintained at a storage array. At 803, file types associated with the multiple deduplicated segments are identified. At 805, the number of segments for aggregation into a single block for compression using a common context is determined. In some examples, the number of segments aggregated is the highest number of segments associated with the same file type that does not exceed a maximum size. In other examples, the number of segments aggregated is based on the frequency of access for the segments. It may be determined that particular segments are relatively infrequently accessed.”}; and 
optimize each region based on the respective optimization designation assigned to the region {See Rao, [0048], wherein this reads over “A larger number of these infrequently accessed segments may be aggregated for compression at 807. A smaller number of frequently accessed segments or even single frequently accessed segments may be compressed using a single context at 809. In some examples, very frequently access segments are not compressed at all”}. 
As per dependent claim 17, Rao teaches:
The system of claim 16, wherein the one or more processors are configured to assign an optimization designation to a respective region further based at least in part on at least one of (a) a number of times the respective region is accessed {See Rao, [0030], wherein this reads over “a deduplication system identifies segments that are more frequently accessed and may elect to perform single segment compression on those segments or no compression at all”} or (b) a number of times the respective region is modified  {See Rao, [0026], wherein this reads over “That is, if only a few bytes of a document or presentation are changed, only changed portions are saved. In some instances, a deduplication system searches for matching sequences using a fixed or sliding window and uses references to identify matching sequences instead of storing the matching sequences again”}
As per independent claim 21, Rao teaches:
A system comprising:
a memory {See Rao, [0019], wherein this reads over “For example, a processor may be connected to memory, but it will be appreciated that a variety of bridges and controllers may reside between the processor and memory”}; and 
one or more processors coupled to the memory {See Rao, [0019], wherein this reads over “For example, a processor may be connected to memory, but it will be appreciated that a variety of bridges and controllers may reside between the processor and memory”}, the one or more processors configured to:
assign an optimization designation to each of a plurality of respective uncompressed and non-deduplicated regions of a file based at least in part on an access patter associated with each respective region, where an access pattern associated with a first region is different from an access pattern associated with a second region and the first region is assigned a first optimization designation different from a second optimization designation assigned to the second region {See Rao, [0029], wherein this reads over “Data segment sizes are selected for deduplication based on considerations such as file type, desired deduplication dictionary size, desired reduction ratios, etc.”; and [0030], wherein this reads over “a deduplication system identifies segments that are more frequently accessed and may elect to perform single segment compression on those segments or no compression at all. Segments that are less frequently accessed may be compressed as part of a large set of segments. Frequency of access may be determined by past activity, file type, reference count, etc”}, each optimization designation indicating at least one of the following:
(a) a specified compression technique, which is selected from a plurality of compression techniques {See Rao, [0023], wherein this reads over “Compression algorithms are well developed and widely available. Some compression algorithms target specific types of data or specific types of files. Compressions algorithms operate in a variety of manners, but many compression algorithms analyze data to determine source sequences in data that can be mapped to shorter code words”; and [0043], wherein this reads over “For example, image type objects have segment boundaries equal to the boundaries of the image object. Text type objects may have predetermined segment sizes for that particular type of text. In some embodiments, different file types are preevaluated to determined optimal segment sizes for file types that do benefit from finer grain segmentation.”}, 
(b) a specified data de-duplication technique, which is selected from a plurality of data de-duplication techniques {See Rao, [0026], wherein this reads over “Deduplication may involve identifying variable or fixed sized segments. According to various embodiments, each segment of data is processed using a hash algorithm such as MD5 or SHA-1”; and [0048], wherein this reads over “According to various embodiments, multiple deduplicated data segments are identified for compression at 801. The deduplicated segments may be associated with a datastore suitcase maintained at a storage array. At 803, file types associated with the multiple deduplicated segments are identified. At 805, the number of segments for aggregation into a single block for compression using a common context is determined. In some examples, the number of segments aggregated is the highest number of segments associated with the same file type that does not exceed a maximum size. In other examples, the number of segments aggregated is based on the frequency of access for the segments. It may be determined that particular segments are relatively infrequently accessed.”}; and 
optimize each region to the extent that is indicated by the respective optimization designation that is assigned to that region {See Rao, [0048], wherein this reads over “A larger number of these infrequently accessed segments may be aggregated for compression at 807. A smaller number of frequently accessed segments or even single frequently accessed segments may be compressed using a single context at 809. In some examples, very frequently access segments are not compressed at all”}. 
As per dependent claim 22, Rao teaches:
The system of claim 21, wherein the one or more processors are configured to assign an optimization designation to a respective region based at least in part on the amount of system resources {See Rao, [0030], wherein this reads over “a deduplication system identifies segments that are more frequently accessed and may elect to perform single segment compression on those segments or no compression at all”}. 
As per dependent claim 23, Rao teaches:
The system of claim 21, wherein the one or more processors are configured to assign groups of optimization designations to respective subsets of the regions based at least in part on respective ranges of amounts of system resources that are utilized to access the regions in the respective subsets, each group of optimization designations indicating a common extent to which the regions in the respective subset are to be optimized {See Rao, [0048], wherein this reads over “According to various embodiments, multiple deduplicated data segments are identified for compression at 801. The deduplicated segments may be associated with a datastore suitcase maintained at a storage array. At 803, file types associated with the multiple deduplicated segments are identified. At 805, the number of segments for aggregation into a single block for compression using a common context is determined. In some examples, the number of segments aggregated is the highest number of segments associated with the same file type that does not exceed a maximum size. In other examples, the number of segments aggregated is based on the frequency of access for the segments. It may be determined that particular segments are relatively infrequently accessed.”}. 
As per dependent claim 24, Rao teaches:
The system of claim 21, wherein the one or more processors are configured to assign an optimization designation to a respective region further based at least in part on a number of times the respective region is accessed {See Rao, [0026], wherein this reads over “That is, if only a few bytes of a document or presentation are changed, only changed portions are saved. In some instances, a deduplication system searches for matching sequences using a fixed or sliding window and uses references to identify matching sequences instead of storing the matching sequences again”}. 
As per dependent claim 25, Rao teaches:
The system of claim 8, wherein the one or more processors are configured to assign each optimization designation to the respective region further based at least in part on a number of times the {See Rao, [0026], wherein this reads over “That is, if only a few bytes of a document or presentation are changed, only changed portions are saved. In some instances, a deduplication system searches for matching sequences using a fixed or sliding window and uses references to identify matching sequences instead of storing the matching sequences again”}. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rao et al, in view of Trimmer et al, U.S. Patent No. 8,281,066, filed on 5 April 2010, and issued on 2 October 2012. 
As per dependent claim 18, Rao, in combination with Trimmer, discloses:
The system of claim 16, wherein a number of bits in each region is based at least in part on an amount of memory that is available for tracking the plurality of regions {See Trimmer et al, column 6, lines 2-17 and 36-46, wherein this reads over “The block reference count file maintains a count of the number of times a particular stored data block is referenced. That is, the block reference count file tracks the number of times that a particular block of data is referenced by de-duplicated data containers of the various data sets within the storage system. By storing these data structures in an electronic storage medium, access times are significantly improved over storage on a magnetic storage medium” and “A determination is then made whether the generated signature has been stored previously in the signature database. If the signature has been stored in the signature database, the block is replaced in the data set with a pointer to the previously stored block. A counter in the block reference count file is then incremented. The block reference count file maintains an entry comprising a bit field and a counter for each of the blocks within the storage system. When a new reference to a particular block is added, the lowest clear bit within the bit field is asserted, e.g., set, in the entry associated with the block. Similarly, when a block is de-referenced, the highest clear bit of the bit field is set”}. 
Rao is directed to the invention of a system for efficient compression and deduplication.  Rao fails to expressly disclose a system “wherein a number of bits in each region is based at least in part on an amount of memory that is available for tracking the plurality of regions.”
Trimmer is directed to a system for real-time deduplication using an electronic storage medium.  Specifically, Trimmer discloses a system wherein a signature database and block reference count file are managed.  Additionally, Trimmer discloses that “the blocks are is of a predetermined fixed size, e.g., 32 KB and a signature is generated of each block by, e.g., hashing the contents of the block” such that “[a] determination is then made whether the generated signature has been stored previously in the signature database.”  See Trimmer, column 6, lines 2-46.  That is, Trimmer discloses a fixed size (i.e. a number of bits) for each set of blocks (i.e. each region) such that a counter may be utilized with the signature of the blocks.  Furthermore, the signature is subsequently used to track and determine whether a block was previously stored (i.e. tracking the plurality of regions) such that an entry in the block reference count file may be modified (i.e. an available amount of memory).  Wherein Rao and Trimmer are both directed to a system for deduplication, it would have been obvious to one of ordinary skill in the art to improve the prior art of Rao with that of Trimmer for the predictable result of a system wherein the blocks of Rao may be given a predetermined size such that the signatures of the blocks may be utilized in tracking any changes to said blocks.  
Claims 14, 15, 19, 20, 26, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rao et al, in view of Vaghani, USPGPUB No. 2009/0300301, filed on 29 May 2008, and published on 3 December 2009.
As per dependent claims 14, 19, and 26, Rao, in combination with Vaghani, discloses:
The system of claim 1, wherein the regions are defined based on offsets in a virtualized storage file that correspond to hosted files that are stored in a virtual disk {See Vaghani, [0040], wherein this reads over “virtual disk 222.sub.A is stored as a file on the file system managed by VMFS 230. For simplicity, the description that follows will assume that the virtual disk is made out of a single file. However, the description is just as applicable to virtual disks containing multiple files”; and [0041], wherein this reads over “As previously discussed in the context of FIGS. 1B and 2, each contiguous region of a file segment that is also contiguous on one of the allocated LUNs, is considered a LUN "block" 304 that can be represented as <LUN ID, offset, length>.”}. 
Rao is directed to the invention of a system for efficient compression and deduplication.  Rao fails to expressly disclose a system “wherein the regions are defined based on offsets in a virtualized storage file that correspond to hosted files that are stored in a virtual disk.”
Vaghani is directed to the invention of offloading storage operations to storage hardware.  Specifically, Vaghani discloses the virtualization of physical storage units.  Additionally, Vaghani discloses that “virtual disk 222.sub.A is stored as a file on the file system managed by VMFS 230. For simplicity, the description that follows will assume that the virtual disk is made out of a single file” wherein “each contiguous region of a file segment that is also contiguous on one of the allocated LUNs, is considered a LUN "block" 304 that can be represented as <LUN ID, offset, length>.”  See Vaghani, [0040]-[0041].  Wherein Vaghani discloses the virtualization of physical files by using offsets, it would have been obvious to one of ordinary skill in the art to improve the prior art of Rao such that the file segments of Rao may be further virtualized and defined via the offset feature of Vaghani.
As per dependent claim 15, Rao, in combination with Vaghani, discloses:
The system of claim 14, wherein the one or more processors are configured to assign each optimization designation to the respective region further based at least in part on an access pattern of the hosted file having the corresponding offset on which a definition of the respective region is based {See Rao, [0033], wherein this reads over “The index section includes indices 253, data offsets 255, and data reference counts 257. The data section includes indices 253, data 261, and last file references 263. According to various embodiments, arranging a data table 251 in this manner allows a system to perform a bulk read of the index portion to obtain offset data to allow parallel reads of large amounts of data in the data section”}. 
As per dependent claim 20, Rao, in combination with Vaghani, discloses:
The system of claim 19, wherein the one or more processors are configured to assign each optimization designation to the respective region further based at least in part on an access pattern of the hosted file having the corresponding offset on which a definition of the respective region is based {See Rao, [0033], wherein this reads over “The index section includes indices 253, data offsets 255, and data reference counts 257. The data section includes indices 253, data 261, and last file references 263. According to various embodiments, arranging a data table 251 in this manner allows a system to perform a bulk read of the index portion to obtain offset data to allow parallel reads of large amounts of data in the data section”}.
As per dependent claim 27, Rao, in combination with Vaghani, discloses:
The system of claim 26, wherein the one or more processors are configured to assign an optimization designation to a respective region further based at least in part on an access pattern of the hosted file having the corresponding offset on which a definition of the respective region is based {See Rao, [0033], wherein this reads over “The index section includes indices 253, data offsets 255, and data reference counts 257. The data section includes indices 253, data 261, and last file references 263. According to various embodiments, arranging a data table 251 in this manner allows a system to perform a bulk read of the index portion to obtain offset data to allow parallel reads of large amounts of data in the data section”}. 

Response to Arguments
Applicant's arguments filed 15 June 2021 have been fully considered but they are not persuasive.
Claim Rejections under 35 U.S.C. 102
As per claim 8, Applicant asserts the argument that the cited prior art of Rao fails to “disclose or to suggest assignment of an optimization designation to each of a plurality of respective uncompressed and non-deduplicated regions of a file, wherein a first uncompressed and non-deduplicated region is assigned a first optimization designation different from a second optimization designation assigned to a second uncompressed and non-deduplicated region.”  See Amendment, page 9.  The Examiner respectfully disagrees.  
As noted in the claim rejections under 35 U.S.C. 112, it is noted that the claimed feature lacks support within the original Specification disclosure and is considered to be new matter.  Furthermore, Applicant fails to specifically assert which portions of the original Specification disclose “a plurality of respective uncompressed and non-deduplicated regions of a file.”

Additionally, Applicant asserts the argument that “these different compression techniques are clearly assigned to already-deduplicated segments, contrary to the specific language of  Claim 8.”  See Amendment, page 9.  The Examiner respectfully disagrees.  It is noted that Rao discloses that “[t]o further improve storage efficiency, each data segment is also compressed with segment specific compression contexts” and “[a] variety of compression algorithms may be applied to each segment.”  See Rao, [0031].  Furthermore, Rao discloses that “instead of simply optimizing a single file, multiple files can be optimized efficiently” wherein “a deduplicated file is not necessarily compressed and a compressed filed is not necessarily deduplicated, but an optimized file can be compressed and/or deduplicated.”  See Rao, [0029].  Additionally, Rao discloses that “[t]he three files include five different segments A, B, C, D, and E. Files X 101, Y 103, and Z 105 can be deduplicated to remove redundancy in storing the different segments.”  See Rao, [0031].  As disclosed by Rao, the segments (i.e. non-deduplicated regions of a file) may be selected for de-duplication.  That is, the original segments are non-deduplicated and a specific de-duplication technique or compression technique may be assigned to said segments.
Accordingly, Rao would indeed read upon the claimed features above.

For the aforementioned reasons above, the claim rejections under 35 U.S.C. 102 are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner




/PK/